Name: Commission Regulation (EEC) No 548/90 of 2 March 1990 amending Annex I to Regulation (EEC) No 3771/89 laying down detailed rules for the production aid for high- quality flint maize
 Type: Regulation
 Subject Matter: Europe;  plant product;  agricultural structures and production
 Date Published: nan

 No L 56/28 3 . 3 . 90Official Journal of the European Communities COMMISSION REGULATION (EEC) No 548/90 of 2 March 1990 amending Annex I to Regulation (EEC) No 3771/89 laying down detailed rules for the production aid for high-quality flint maize since the aid is to be granted in Portugal, the most suitable areas in that country should also be listed in Annex I to that Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No -201 /90 0, Having regard to Council Regulation (EEC) No 1835/89 of 19 June 1989 setting general rules on the production aid for high-quality flint maize (3), and in particular Article 3 (2) thereof, Whereas Article 1 of Council Regulation (EEC) No 202/90 of 22 January 1990 on the application in Portugal of the aid scheme for the production of certain varieties of flint maize (4) provides that the aid scheme for the production of high-quality flint maize provided for in Article 10a of Regulation (EEC) No 2727/75 is also to apply in Portugal ; Whereas Annex I to Commission Regulation (EEC) No 3771 /89 of 14 December 1989 laying down detailed rules for the production aid for high-quality flint maize (*) lists the areas deemed most suitable for this crop ; whereas, HAS ADOPTED THIS REGULATION : Article 1 The following is hereby added to Annex I to Regulation (EEC) No 3771 /89 : 'PORTUGAL Regions : Alentejo, Algarve, Ribatejo, Castelo Branco, Setubal .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 March 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 22, 27 . 1 . 1990, p. .7 . (') OJ No L 180, 27 . 6 . 1989, p. 3 . (4) OJ No L 22, 27 . 1 . 1990, p. 9 . 0 OJ No L 365, 15 . 12. 1989 , p. 41